Citation Nr: 0600838	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-26 630	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

The propriety of the reduction of the evaluation of 
hemorrhoids from 10 percent to noncompensable from July 1, 
2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1941 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that rating decision, the RO reduced 
the evaluation of the veteran's hemorrhoids from 10 percent 
to a noncompensable rating, from July 1, 2003.  In a January 
2003 rating decision, the RO provided the veteran and his 
representative notice of its proposal to reduce the veteran's 
rating.

The veteran was afforded a hearing with a travelling member 
of the Board in March 2005.  The veteran failed to report to 
his hearing.


FINDINGS OF FACT

1.  All evidence needed for an equitable disposition of the 
issue on appeal has been secured.

2.  The veteran was originally awarded service connection for 
hemorrhoids in March 1965 with a noncompensable evaluation.

3.  A rating decision dated October 1987 increased the 
veteran's award for hemorrhoids from noncompensable to 10 
percent disabling.

4.  A rating decision dated September 2001 proposed a rating 
reduction for the veteran's hemorrhoids from 10 percent 
disabling to noncompensable.  

5.  The evidence of record at the time of the reduction of 
the 10 percent rating for hemorrhoids showed that the veteran 
had no problems with rectal bleeding or pain since his 
hemorrhoidectomy in August 1999.

6.  A rating decision dated December 2001 reduced the 
veteran's disability rating from 10 percent to noncompensable 
for hemorrhoids.  However, a subsequent rating decision in 
April 2002 reinstated the 10 percent disability rating, but 
noted that the assigned evaluation was not considered 
permanent and was subject to future review examination.

7.  A rating decision dated January 2003 proposed a rating 
reduction for the veteran's hemorrhoids from 10 percent 
disabling to noncompensable.  

8.  The evidence of record at the time of the reduction of 
the 10 percent rating for hemorrhoids showed that the veteran 
had occasional rectal bleeding with hard stools.  He did not 
require the use of any creams or ointments and denied fecal 
leakage or involuntary bowel movements.  An external 
hemorrhoid was noted.

9.  The veteran did not have large or thrombotic hemorrhoids 
which were irreducible with evidence of frequent recurrences.


CONCLUSIONS OF LAW

The criteria for restoration of a 10 percent rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.105(e), (i), 3.344(c), 4.1, 
4.2, 4.10, 4.13, 4.114, Diagnostic Code 7336 (2005).

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. § 1155, 5107 (West Supp. 2005); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2005).  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  However, in this case, the appeal does not arise 
from adjudication of a claim made by the veteran.  Rather it 
arises from a rating reduction by the RO (the "AOJ" in this 
case).  Therefore, it arises from action initiated by the RO, 
not the veteran.  A rating reduction requires compliance with 
particular notification procedures under the law which, 
similar to the VCAA, require that specific notice be given to 
the veteran before the adjudication takes place.  See 38 
C.F.R. § 3.105(e), (i) (2005).  Moreover, these procedures 
require that the veteran be given an opportunity to respond 
to the proposed action not only to submit evidence relevant 
to the issue of the reduction but also to request a 
"predetermination" hearing.  The RO complied with these 
notification procedures, and the Board finds that this 
compliance essentially meets the notification requirements of 
VCAA.  Therefore, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.

First, the Board finds that the timing of the notice 
requirement was met in this case.  As noted above, the 
regulations governing notice of a proposed reduction, like 
the VCAA, require that notice be given before the 
adjudication, and this was done in this case.  Specifically, 
the veteran was given notice of an initial proposed reduction 
to a noncompensable rating in January 2003.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has done so by submitting or asking the RO to 
obtain evidence on his behalf, including VA medical records.  
Therefore, in accordance with Pelegrini, the timing of the 
notice requirement was met in this case and to decide the 
appeal would not be prejudicial error to the claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the January 
2003 notice of proposed reduction that he may submit medical 
evidence to show that the RO should not make the change that 
it proposed to make in the rating assigned for his service-
connected hemorrhoids.  The RO informed him of the best type 
of evidence to submit.  The RO informed him of his right to a 
hearing.  In the attached rating decisions proposing the 
reduction, the RO informed the veteran of the evidence it had 
considered in reaching its determination and advised him of 
the rating criteria used to evaluate the degree of disability 
associated with hemorrhoids.  Although the notice that was 
provided to the appellant did not specifically contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the proposed reduction in the rating.  
In this regard, the RO has explained to the veteran in the 
letters and rating decisions proposing the reduction, as well 
as in the rating decision reducing the rating and the 
statement of the case, the reasons for the reduction and the 
rating criteria required for the different levels of 
disability and, in so doing, informed him of the evidence 
that was needed to prevent the reduction.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims or, in 
this case, relevant to the proposed reduction.  Once this has 
been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  As noted above, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  All evidence relevant to the degree 
of disability of the veteran's hemorrhoids from August 1999 
to the present has been obtained, including the August 2001 
VA examination report, the letter from S.T., M.D. regarding 
the veteran's condition, the January 2003 VA examination 
report pertaining to the rectum and anus and the outpatient 
treatment records associated with the veteran's condition.  
In addition to assisting the veteran by providing him with 
two VA examinations, the veteran was afforded the opportunity 
for a predetermination hearing in accordance with regulations 
governing proposed reductions.  See 38 C.F.R. §§ 3.105(i), 
3.159(c)(4) (2005).  VA has also assisted the veteran and his 
representative throughout the course of his appeal by 
providing him with a statement of the case which informed him 
of the laws and regulations relevant to the rating reduction.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

II.  Background

The veteran was originally awarded service connection for 
hemorrhoids, rated as noncompensable, in March 1965.  He 
filed a claim for an increased rating in August 1987, and a 
rating decision dated October 1987 granted an increase in his 
disability award to 10 percent disabling.  

In February 1989, the veteran participated in a VA general 
examination.  The examiner noted that the veteran had 
hemorrhoid tags at 1 centimeter (cm) at the two o'clock and 
six o'clock positions.  The veteran had a normal sphincter 
and no stricture.  A rating decision dated April 1989 
continued the veteran's 10 percent disability rating.
In August 1999 the veteran underwent a hemorrhoidectomy at 
the VAMC in Detroit, Michigan.  Prior to surgery, it was 
noted that the veteran had frequent bleeding and inflammation 
of his hemorrhoids.  Complete hemostasis was obtained during 
surgery with stitches and the veteran came through the 
surgery in good condition.

In June 2001, the veteran filed a claim for an increased 
rating.  

In August 2001, the veteran participated in a VA rectum and 
anus examination.  The veteran related that while in the Navy 
he developed hemorrhoid problems.  He noted that he had 
undergone a hemorrhoidectomy in 1943 while in North Africa, 
and again in 1999 at the Detroit VAMC.  Since then he had no 
problems with rectal bleeding or pain, leakage, etc. although 
he did complain of some constipation, for which he was using 
psyllium and on rare occasions, mineral oil.

On physical examination, the veteran abdomen was soft, 
nontender, with no organomegaly or masses.  Rectal 
examination showed an anteroposterior perineal scar.  There 
were two perirectal skin tags.  The rectal sphincter tone was 
excellent.  The rectal vault was almost totally empty and 
there was a minimal amount of stool with no masses.  
Laboratory data revealed of a complete blood count, red blood 
count and hemoglobin were minimally reduced to 4.2 mill/cumm 
and 13.6 GR%.  The remainder of the indices were within 
normal range.  The stool occult blood was negative.  The 
examiner's assessment was status post hemorrhoidectomies 
times two (1943 and 1999) with no current problems.

In September 2001, the RO notified the veteran of the 
proposed rating reduction for his hemorrhoids, proposing his 
disability be reduced from 10 percent disabling to 
noncompensable.

In November 2001, the veteran submitted a letter from his 
treating physician, S.T., M.D.  His physician stated that the 
veteran was seen in the surgery clinic for evaluation of 
hemorrhoids.  The veteran had small asymptomatic external 
hemorrhoids.  No surgical intervention was needed.

In December 2001, the RO issued a rating decision that 
decreased the veteran's evaluation for hemorrhoids from 10 
percent to noncompensable, effective March 1, 2002.

In March 2002 the veteran submitted a notice of disagreement 
(NOD) with the rating reduction.  He stated that he had been 
under the care of S.T., M.D. at the VAMC in Detroit and had 
frequent episodes of external hemorrhoids.  He stated he had 
persistent bleeding from the tissues, swelling and soreness.

The April 2002 rating decision restored the veteran's 
assignment of a 10 percent disability rating and stated that 
38 C.F.R. § 3.344 prohibited the reduction of rating which 
had continued for long periods at the same level (5 years or 
more) on the basis of a single examination which demonstrated 
material improvement in the service-connected condition, 
unless all the evidence of record showed sustained material 
improvement and, in no case, could be based upon one 
examination.  The RO acknowledged that the reduction had been 
based on one examination, but also noted that since there was 
a likelihood of improvement, the assigned evaluation of 10 
percent was not considered permanent and was subject to 
future review examinations.

The veteran participated in a VA examination in January 2003.  
The veteran complained of constipation, which he treated with 
bulk-forming agents.  He had occasional perirectal bleeding 
with a hard stool.  Otherwise, he denied any problems 
pertaining to hemorrhoids.  He did not use any local creams 
or ointments.  He occasionally used hemorrhoidal 
suppositories and denied any fecal leakage or involuntary 
bowel movements.  Pads were not needed and there was no 
thrombosis of the hemorrhoids.  Upon physical examination the 
examiner noted normal sphincter tone and no evidence of fecal 
leakage or anal fissures.  Skin tags were present in the 
three o'clock and four o'clock positions and external 
hemorrhoids were seen at the eleven o'clock position.  There 
were no fissures and the tongue and conjunctivae were pink.  
The examiner diagnosed the veteran with chronic recurrent 
hemorrhoids, status post hemorrhoidectomies in 1942 and 1999.

Later in January 2003, the RO informed the veteran of the 
proposed rating reduction, reducing his 10 percent disability 
evaluation to noncompensable based on the examination 
findings since his 1999 surgery.  In April 2003, the RO 
reduced the veteran's disability evaluation to 
noncompensable.

In May 2003 the veteran submitted a NOD.  He stated that the 
VAMCs in Allen Park and Detroit had provided extensive 
treatment for his disorder since 1946.  The veteran submitted 
numerous treatment records duplicative of those already 
associated with his claims folder.  

In July 2003, the RO issued the veteran a statement of the 
case (SOC).  The SOC confirmed the prior rating reduction and 
informed the veteran that he had not provided any response to 
the January 2003 letter informing him of the proposed 
reduction, indicating why his evaluation should not be 
reduced.

In September 2003, the veteran timely perfected his appeal 
and requested a Travel Board hearing.  In December 2003 the 
RO issued the veteran a duty to assist letter compliant with 
the VCAA.

The veteran was scheduled for a Travel Board hearing on March 
25, 2005 and failed to appear.

III.  Reasons and Bases

The issue on appeal is the propriety of the reduction of the 
rating of hemorrhoids from 10 percent to noncompensable 
effective July 1, 2003.  VA regulations provide that certain 
procedures must be followed before a disability rating may be 
reduced.  See 38 C.F.R. § 3.105(e), (i) (2005).

Where action by the rating agency would result in the 
reduction or discontinuance of compensation payments, section 
3.105(e) requires that a rating initially proposing the 
reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
regulation requires that the beneficiary of the compensation 
payments be notified at his or her latest address of record 
of the contemplated action, furnished detailed reasons 
therefor, and be given 60 days from the date of the notice 
for the presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level.  See 38 C.F.R. § 3.105(e) (2005).

Furthermore, section 3.105(i) requires that the veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  See 38 C.F.R. § 3.105(i) (2005).  Section 3.105 
directs that unless otherwise provided by the subsection 
3.105(i), final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
C.F.R. § 3.105(e) (2005).

In this case, the Board finds that the RO complied with the 
procedural requirements of section 3.105 regarding the 
reduction of the rating in question.  The veteran was given 
the required notice of the proposed reduction, and the notice 
was sent to his last current address of record.  The veteran 
was given the required notice of his right to a 
predetermination hearing.  He did not request such a hearing.  
The rating reduction was not made effective before the last 
day of the month in which a 60-day period from the date of 
notice to him of the final rating decision reducing his 
rating expired.

In addition, the Board finds that the veteran was notified in 
the rating decision proposing the reduction and in the 
statement of the case of the laws and regulations which 
pertained to the reduction including the appropriate rating 
criteria under which the degree of disability of his 
hemorrhoids was evaluated.  See 38 C.F.R. § 4.1, 4.7, 4.10, 
4.3, 4.114 Diagnostic Code 7336 (2005).  Although the RO did 
not specifically note that, in order to justify the reduction 
in rating, the evidence must show not only improvement in 
accordance with the relevant rating criteria but also that 
that improvement in the disability "actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work", the Board notes first 
that the RO did provide the veteran with notice of the 
regulations from which this determination is derived, 
including 4.10, and second, the Board, in deciding an issue 
on appeal, may address arguments, sub-issues, statutes, 
regulations, and analyses by reviewing courts which have not 
been considered by the RO if the claimant will not be 
prejudiced by such consideration by the Board.  See Brown v. 
Brown, 5 Vet. App. 413, 421 (1993); 38 C.F.R. § 4.10; Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 at 
para. 12 (July 24, 1992).

The issue in this case, then, is whether the reduction in the 
evaluation for service-connected hemorrhoids from 10 percent 
to noncompensable was justified by the evidence.  Specific 
legal standards govern this question.

When a disability rating has been in effect for five years or 
more, additional protections against reduction are afforded 
for such a rating.  Specifically, certain requirements set 
forth in VA regulations must be met before that rating may be 
reduced.  See 38 C.F.R. § 3.344(a), (c); see Brown, 5 Vet. 
App. at 417 (five-year period measured from effective date of 
award at issue).  In any rating reduction case, VA must 
ascertain "whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based on thorough examinations."  See Brown, 
5 Vet. App. at 421.  Furthermore, "in any rating-reduction 
case not only must it be determined that an improvement in a 
disability has actually occurred but also that that 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work."  See Brown, 5 Vet. App. at 421; see also 38 C.F.R. § 
4.10 (2005).  In this case, although the RO reduced the 
veteran's rating after only one examination in December 2001, 
the RO later cured this problem by restoring the veteran's 
award of 10 percent in April 2002, and informing him that his 
disability evaluation was not permanent, and would be subject 
to future examinations.  
The standard of proof governing the determination whether the 
reduction of a disability rating is warranted is the same as 
applied to any claim of entitlement to VA benefits.  The 
claim must be resolved in favor of the claimant unless a 
preponderance of the evidence of record weighs against it.  
See 38 U.S.C.A. § 5107(b) (West Supp, 2005); Brown, 5 Vet. 
App. at 421.  When after a careful review of all available 
and assembled data a reasonable doubt arises regarding the 
degree of disability, such reasonable doubt must be resolved 
in favor of the claimant.  See 38 C.F.R. § 4.3 (2005); see 
also 38 C.F.R. § 3.102 (2005).  Thus, VA is required to 
establish by a preponderance of the evidence that a rating 
reduction is warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent 
medical evidence may also mean statements 
conveying sound medical principles found 
in medical treatises.  It would also 
include statements contained in 
authoritative writings such as medical 
and scientific articles and research 
reports or analyses.  (2) Competent lay 
evidence means any evidence not requiring 
that the proponent have specialized 
education, training, or experience.  Lay 
evidence is competent if it is provided 
by a person who has knowledge of facts or 
circumstances and conveys matters that 
can be observed and described by a lay 
person.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the appellant is a 
physician.  Therefore, as a layperson he is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v.Derwinski, 2 Vet. 
App. 492 (1992).

Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  Large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences, is assigned a 10 percent evaluation.  A 
mild or moderate condition is rated noncompensable.  See 38 
C.F.R. § 4.114 (2005).

Following the veteran's hemorrhoidectomy in 1999, he 
submitted to a VA rectum and anus examination in August 2001.  
The veteran stated that since his 1999 hemorrhoidectomy, he 
had no further problems with rectal bleeding, pain, leakage, 
etc., although he did complain of some constipation.  Upon 
physical examination, the examiner noted an anteroposterior 
perineal scar and two perirectal skin tags.  The veteran's 
rectal sphincter tone was excellent, his rectal vault was 
almost totally empty and there were no masses.  The examiner 
concluded that the veteran currently had no problems.

The letter submitted by the veteran in November 2001 further 
supports the RO's contention that the veteran's condition had 
improved.  The veteran's physician stated that the veteran 
had small, asymptomatic, external hemorrhoids and that no 
surgical intervention was needed.  This diagnosis does not 
demonstrate that the veteran suffers from a condition 
requiring a higher disability rating.

In January 2003, the VA examination found normal sphincter 
tone and no evidence of fecal leakage or anal fissures.  Skin 
tags were present in the three o'clock and four o'clock 
positions and external hemorrhoids were seen at the eleven 
o'clock position.  There were no fissures and the tongue and 
conjunctivae were pink.  The examiner specifically noted that 
there was no thrombosis of the hemorrhoids.  The examiner 
diagnosed the veteran with chronic recurrent hemorrhoids, 
status post hemorrhoidectomies in 1942 and 1999.

As large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent occurrences, 
have not been documented or reported, the current degree of 
impairment, albeit symptomatic, can be considered no more 
than moderate.  Accordingly, a compensable evaluation is not 
in order.  See 38 U.S.C.A. §§ 1155, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2005).

Thus, for these reasons, the Board finds that, following the 
veteran's hemorrhoidectomy in August 1999, the service-
connected hemorrhoid disability improved to an extent that 
the 10 percent rating was no longer warranted in this case 
under the applicable rating criteria, and that improvement 
has been sustained under the ordinary conditions of life and 
work.  Accordingly, the Board concludes that the reduction of 
the evaluation of hemorrhoids from 10 percent to 
noncompensable from July 1, 2003 was proper.  See 38 U.S.C.A. 
§§ 1155; 38 C.F.R. §§ 3.105(e), (i), 4.1, 4.2, 4.10, 4.13, 
4.114, Diagnostic Code 7336 (2005).


ORDER


Restoration of the evaluation of 10 percent for hemorrhoids 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


